Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 1, 11, and 19 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight and destroying the primary reference of record to define a fully functioning apparatus as claimed in the instant application.
Lewis (US 6,039,366) shows:
1. A vehicle door handle assembly comprising: 
a support plate (annotated Fig. 5; Lewis) disposed in overlying relation to a biasing spring (36; Lewis), the support plate comprising an exterior face (annotated Fig. 5; Lewis) projecting away from the biasing spring and a back face(annotated Fig. 5; Lewis)  projecting towards the biasing spring, wherein a transverse passageway(annotated Fig. 5; Lewis)  extends across a thickness dimension of the support plate between the exterior face and the back face; and a male member disposed in inserted relation within the transverse passageway, wherein the male member comprises a proximal base disposed between the biasing spring and the back face; 

Lewis fails to show: a dual hinged flap integral with the spring housing, the dual hinged flap having an upper surface facing towards the support plate and a lower surface facing away from the support plate, the dual hinged flap including a first hinge disposed adjacent the perimeter wall and a second hinge spaced apart from the first hinge, the dual hinged flap further including a distal tab portion spaced apart from the perimeter wall such that the first hinge and the second hinge are disposed between the distal tab portion and the perimeter wall and wherein the distal tab portion is disposed in sandwiched relation between the biasing spring and the proximal base of the male member.
While the majority of individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration as currently claimed without improper hindsight and resulting in destruction of the primary reference. Therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675